      Case 1:20-cr-00052-DLC Document 172 Filed 03/10/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :               20cr52-3(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
ALICIA ARIAS,                          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On March 3, 2021, the Government requested a Curcio hearing

for defendants Edward Abreu, Alicia Arias, and Edgar Montes.

Accordingly, it is hereby

     ORDERED that a Curcio hearing is scheduled to occur on

March 25, 2021 at 11:00 AM for defendant Arias.         Due to the

COVID-19 pandemic, the defendant may have the option of

appearing in court or through a videoconference.         Accordingly,

     IT IS FURTHER ORDERED that defense counsel shall respond to

the following question by 5:00 PM on March 18, 2021:

          Does the defendant consent to have the proceeding
          occur as a videoconference?
         Case 1:20-cr-00052-DLC Document 172 Filed 03/10/21 Page 2 of 2



     If the defendant consents to have the proceeding occur as a

videoconference, please complete and submit the written consent

form attached to this Order if it is feasible to do so.

Dated:       New York, New York
             March 10, 2021


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
